Citation Nr: 1117460	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-07 818	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral flat foot with bone spurs.  

2.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle injury.  

3.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle injury.  

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.  

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to June 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2008 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

At the February 2011 Travel Board hearing, the Veteran raised a claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD).  Such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The matters of the ratings for bilateral flat foot, right and left ankle disabilities, right and left knee disabilities (entitlement to a further increase as to the left) and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  




FINDING OF FACT

Throughout, the Veteran's service-connected left knee disability has been manifested by, at least,  X-ray confirmed arthritis with some limitation of motion, and evidence of slight  instability.


CONCLUSION OF LAW

For the entire appeal period a combined 20 percent rating (based on a formulation of 10 percent under Code 5257 and 10 percent under Code 5003), at least, is warrant for the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As this decision does not involve any final denial (it leaves open the matter of entitlement to a rating in excess of 20 percent for left knee disability), there is no reason to belabor the impact of the VCAA in this matter.  Any notice defect or duty to assist omission (to date) is harmless.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's service connected left knee disability encompasses arthritis and instability, and may be rated under the criteria for rating either pathology (or both).  The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptoms.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).   

Arthritis shown by X-ray is rated based on limitation of motion of the affected part under the appropriate code for the affected joint.  When there is arthritis with at least some limitation of motion, but which would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each major joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

Code 5257 provides for a 10 percent rating for knee disability manifested by slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Under Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  Under Code 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In April 2006, the Veteran underwent excision of calcific tendonitis of the infrapatellar tendon and removal of a screw (from a previous procedure).  

An August 2007 VA treatment record notes the Veteran's complaint that his knee was starting to cause problems again.  Physical examination revealed a mild amount of crepitus in both knees.  

In his August 2007 claim for an increased rating for his left knee disability, the Veteran stated that he falls because of instability at least once a day.  

On June 2008 VA examination, the Veteran reported he continues to have dislocations of both knees with an increase in severity and duration of pain.  It was noted that he always uses orthotic inserts to assist with walking.  He related he is only able to stand for 15 to 30 minutes, and only able to walk a quarter of a mile.  His symptoms included pain, stiffness, giving way and instability, weakness, burning and clicking, and locking episodes; he denied episodes of dislocation or subluxation and flare-ups of joint disease.  On physical examination, the Veteran's gait was antalgic.  Left knee range of motion was from 0 to 112 degrees, with pain beginning at 90 degrees.  There was no additional loss of motion on repetitive use.  Findings also included crepitation, clicking or snapping, and subpatellar tenderness; there was no finding of instability.  X-rays revealed evidence of a trace of the removal of the previous metallic screw involving the anterior left tubercule of the tibia; no significant bony changes seen.  The diagnoses included left knee DJD.  

An October 2008 VA treatment record noted the Veteran has a history of patellar subluxation with knee pain.  

In his January 2009 notice of disagreement, the Veteran reported he has instability of his knee and that his knees are unstable on uneven and sloped surfaces.  

A July 2009 Advanced Orthopedics of Reading private treatment record notes the Veteran's complaints of achiness and fullness, especially with weightbearing-type activities.  He related he was still having sensations of instability, left greater than right, and because of this had fallen numerous times.  Physical examination revealed mild joint line tenderness, primarily medially.  No effusions were noted and varus valgus stress testing was negative for both knees for anterior and posterior drawer.  His anterior drawer had some laxity, more on the left.  Posterior drawers were negative.  X-rays revealed some narrowing of the joint space (mild to moderate) and some subchondral sclerosis.  The diagnosis was bilateral knee osteoarthritis and ACL (anterior cruciate ligament) laxity.  Proposed treatment included knee braces.  In an October 2009 report, it was noted that physical examination revealed some joint line tenderness.  The Veteran had a sensation of pain when he pivots on his left knee, primarily along the medial posterior aspect.  No significant laxity was noted on varus valgus stress testing.  The diagnosis was bilateral knee osteoarthritis and possible tear of the medial meniscus.  

On February 2010 VA examination, it was noted the Veteran's claims file and medical records were reviewed.  His reported symptoms included pain, stiffness, giving way and instability, weakness, incoordination, decreased range of motion, and clicking; he denied locking episodes and episodes of dislocation or subluxation.  Flare-ups were noted to be severe and occurring daily, lasting for hours.  He related he is only able to stand for a few minutes and cannot walk more than a few yards.  He indicated he always used braces.  On physical examination, his gait was antalgic.  There was evidence of an abnormal shoe wear pattern, with increased wear on the outside edge of the right and left heel.  Findings included bony joint enlargement, crepitus, tenderness, pain at rest, weakness, guarding of movement, clicking or snapping, grinding, and subpatellar tenderness; there was no evidence of meniscus abnormality.  Left knee range of motion was from 0 to 90 degrees, with objective evidence of pain following repetitive motion.  The diagnoses included left knee DJD/traumatic arthritis.  

At the February 2011 Travel Board hearing, the Veteran testified that he was wearing two knee braces.  He reported he has recurrent dislocations of the left knee.  

At the outset, the Board observes that while generally piecemeal adjudication is to be avoided, unnecessary delay in awarding a veteran a benefit to which entitlement is clearly shown should likewise be avoided (as a disservice to the Veteran).  Consequently, this decision addresses only entitlement to a 20 percent rating for the Veteran's left knee disability, and consideration of entitlement to a rating in excess of 20 percent is addressed in the remand below.  

The evidence reasonably reflects that throughout the appeal period the Veteran's left knee disability has been manifested by X-ray confirmed arthritis and some limitation of motion (see June 2008 VA examination report, e.g.).   Consequently, he is entitled to, at least, a 10 percent rating for such pathology under 38 C.F.R. § 4.71a, Code 5003.  Furthermore, while some specific tests for instability on VA examinations have been normal, there is evidence of, at least, slight instability throughout (see Veteran's persistent complaints of such, his reports of episodes of giving way, the July 2009 treatment notation of ACL laxity, and the long-term use of knee braces, which were noted to have been prescribed for instability-presumably they would not have been prescribed if the Veteran's providers did not believe there was instability.   Accordingly, a 10 percent, at least , rating is warranted for instability under Code 5257.

Combining the ratings under Codes 5003 and 5257 results in a 20 percent combined rating for the Veteran's left knee disability.  38 C.F.R. § 4.25.  The matter of entitlement to a rating in excess of 20 percent is addressed in the remand below.


ORDER

A (combined) 20 percent rating is granted for the Veteran's left knee disability, subject to the regulations governing payment of monetary awards (and to the further action specified below).  


REMAND

In his Travel Board hearing testimony the Veteran described his left knee instability, and advised that he continues to receive treatment for his left knee (and for the right knee) from his private treatment physician and from VA, records of which would support his claims for increase.  The most recent VA treatment records associated with the claims file are dated in September 2010.  Updated records may contain pertinent information (and VA records are of record), and therefore must be secured.  

Regarding right knee disability, in January 2009 the Veteran filed a notice of disagreement (NOD) with a July 2008 rating decision that continued the 10 percent rating.  In October 2009, the RO issued a statement of the case (SOC) which did not encompass the matter of the rating for right knee disability.  The Veteran is not shown to have withdrawn his appeal in this matter.  Accordingly, the Board is required to remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  

Regarding the ratings for the Veteran's ankle disabilities, the ankles are currently rated 20 percent, each, the maximum rating for limitation of ankle motion under Code 5271.  He has complained on numerous occasions of ankle instability, and mild instability was found on June 2008 VA examination.  Significantly, instability is not specifically addressed in the Code 5271 criteria, which raises the questions of whether referral for extraschedular consideration is warranted.  

Regarding the rating for bilateral flat foot, at the February 2011 hearing the Veteran testified that his orthotics were ineffective, and that his symptoms had increased in severity.  The most recent VA examination for this disability was in June 2008.  A contemporaneous examination to ascertain the current severity of the disability is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The matter of entitlement to TDIU is inextricably intertwined with the claims for increase, and adjudication of the matter must be deferred pending resolution of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Furthermore, a review of the record found that additional development is needed.  The record shows that the Veteran participated in a VA Vocational Rehabilitation.  His Vocational Rehabilitation file is not associated with the record; as information in that file is likely to be pertinent in this matter, and since that file is constructively of record, it must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits is not furnished within a year of the request, the claim is to be considered abandoned.  He is further advised that ultimately it is his responsibility to ensure that any private treatment records are received if the AOJ is unable to obtain them.  

Accordingly, the case is REMANDED for the following:
1.  Regarding the matter of the rating for the Veteran's service-connected right knee disability, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.  

2.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for the disabilities at issue since August 2007 and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records from all identified sources (and specifically updated (since September 2010) VA records outstanding).  The RO should also secure for the record the Veteran's VA vocational rehabilitation file.  If any private provider does not respond to the RO's request for records the Veteran has identified, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  

3.  The RO should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected bilateral flat foot and left knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  

Regarding the bilateral flat foot disability, the examiner should note the Veteran's complaints and describe all findings (and associated functional limitations) in detail.  

Regarding the left knee disability, the findings reported should specifically include ranges of motion, noting the exact measurements for flexion and extension (and identifying any objective evidence of pain and its effect on function).  The examiner must also note the degree of any recurrent subluxation or lateral instability (i.e., slight, moderate, severe).  All symptoms and functional limitations (including due to incoordination, weakened movement and excess fatigability on use) due to the left knee disability should be described in detail.  

The examiner must explain the rationale for all opinions given.  

4.  The RO should also arrange for any further development necessary to address the matter of entitlement to an extraschedular rating for the ankle disabilities.  The RO should then review the entire record and make a determination whether referral of the claims for extraschedular consideration is necessary (i.e., whether the schedular criteria are adequate to rate all pathology shown, and in particular instability).  If referral is indicated, the RO should proceed with such action.  If referral is deemed not necessary, there should be an explanation of that conclusion for the record.

5.  The RO must ensure that all development sought is completed as specified, then readjudicate the Veteran's claims, applying 38 C.F.R. § 3.158, if indicated; and readjudicate the TDIU claim in light of the development and determinations made on the claims for increased ratings.  If any claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


